               Case 1:19-cv-01296-PKC Document 20 Filed 04/09/19 Page 1 of 5

   ANDERSON KILL                 P.C.
                                                    Attorneys and Counselors at Law
   1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
   TELEPHONE: 212-278-1000 • FAX: 212-278-1733
   www.andersonkill.com
                                                                                        Jeremy E. Deutsch
                                                                                Jdeutsch@andersonkill.com
                                                                                            212-278-1172



   ViaECF                                                                                April 8, 2019

   The Honorable P. Kevin Castel
   United States District Judge
   Southern District ofNew York
   500 Pearl Street, Courtroom 11 D
   New York, NY 10007

                     Re:   In the Matter of the Arbitration between Jolen, Inc.,
                           Petitioner and Kundan Rice Mills, Ltd. and Kundan Care
                           Products, Ltd., Case No. 1:19-cv-01296-PKC

   Dear Judge Castel:

           We represent Petitioner Jolen, Inc. ("Jolen") in the above-referenced action and write
   pursuant to Rule 1(B) of Your Honor's Individual Practices to request adjournment of the Initial
   Pretrial Conference currently scheduled for April 11, 2019 at 11 :30 a.m.

           The action requests the confirmation of a partial final award issued in favor of Jolen in a
   pending arbitration being conducted in New York between Jolen, a U.S. corporation
   incorporated in the State of Connecticut, and the Kundan Respondents, Indian business entities.
   The partial final award determined that the Kundan Respondents had materially breached the
   licensing agreement in place between the parties and that the licensing agreement was terminated
   and as such Kundan Respondents were required to cease manufacturing, selling, or advertising
   Jolen trademarked products in India and elsewhere.

           At present, Respondents have not appeared in this action, they have not opposed Jolen's
   Petition, and there is a pending unopposed anti-suit injunction motion that was brought by Order
   to Show Cause on Wednesday, April 3, 2019. At the Order to Show Cause hearing, at which
   Respondents did not appear despite their arbitration counsel acknowledging receipt of the Order,
   Your Honor informed Jolen's counsel that a written decision would issue on the anti-suit
   injunction motion this week.

           "Where a respondent fails to file any opposition, a petition to confirm an arbitration
   award is 'treated as akin to [an unopposed] motion for summary judgment."' Dist. Council No. 9
   Int'l Union ofPainters& Allied Trades v. Highland Glass & Metal, Inc., No. 1:18-cv-3017
   (ALC), 2019 U.S. Dist. LEXIS 27676, at *5 (S.D.N.Y. Feb. 21, 2019), citing Amaprop, Ltd. v.
   Indiabulls Fin. Servs., 11 Civ. 2001 (PGG), 2011 U.S. Dist. LEXIS 102419, at *9 (S.D.N.Y.
   September 9, 2011). A copy of the Dist. Council decision is attached for ease of reference. As
   set forth in Dist. Council, "At no point has Respondent contested or made any objections to the

New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
                  Case 1:19-cv-01296-PKC Document 20 Filed 04/09/19 Page 2 of 5
Anderson Kill P .C.

      The Honorable P. Kevin Castel
      April 8, 2019
      Page 2

        Award or the Petition. Thus, there is no indication that any justification exists for vacating,
        modifying, or correcting the award. Without any indication as to why the Award should not be
        made a judgment of the court, this Court grants substantial deference to the decision of the
        [arbitration body]." /d. There is no reason to hold otherwise in this matter.

                In light of the foregoing, Jolen seeks to adjourn the Initial Pretrial Conference indefinitely
        or until after this Court has issued its decisions on the Petition and the anti-suit injunction.

              This is the first request for adjournment and no adversary has appeared for Respondents
        who might consent or decline to consent to the request.

               We thank the Court for its attention to this matter.

                                                              Respectfully submitted,


                                                              Is/Jeremy E. Deutsch




                                                              Jeremy E. Deutsch
               Case 1:19-cv-01296-PKC Document 20 Filed 04/09/19 Page 3 of 5



No Shepard's Signal™
As of: AprilS, 2019 9:32PM Z


 Dist. Council No.9 Int'l Union o(Painters & Allied Trades                               l'.   Highland Glass & Metal,
                                         Inc.
                               United States District Court for the Southern District ofNew York
                                     February 21,2019, Decided; February 21,2019, Filed
                                                      1: 18-cv-3017 (ALC)

Reporter
2019 U.S. Dist. LEXIS 27676 *; 2019 WL 764933
                                                                  the Court confirm an arbitration award rendered against
DISTRICT COUNCIL NO.9 INTERNATIONAL UNION
                                                                  Respondent by the Union's Joint Trade Board on September
OF PAINTERS AND ALLIED TRADES, A.F.L.-C.I.O.,
                                                                  20, 2017. ECF No. 1 ("Petition"). On June 25, 2018, after
Petitioner, -against- HIGHLAND GLASS & METAL, INC.,
                                                                  receiving no response from Petitioner or Respondent, the
Respondent.
                                                                  Court ordered Petitioner to either file for a certificate of
                                                                  default or show cause as to why the case should not be
Core Terms                                                        dismissed for failure to prosecute. ECF No. 7. On July 6,
                                                                  2018 Petitioner obtained a Clerk's Certificate of Default. ECF
confirm, violation of article, arbitration award, arbitration,
                                                                  No. 10. On July 23, 2018, due to inactivity, the Court once
summary judgment motion, fail to register, employees, non-
                                                                  again ordered Petitioner to show cause [*2] as to why the
Union, hiring, allegations, unopposed, Certificate, attorney's,
                                                                  case should not be dismissed for failure to prosecute. ECF No.
correcting, requesting, violations, deference, modifying,
                                                                  11. On August 27, 2018, Petitioner filed a Motion for
prosecute, benefits, overtime, vacating, Default, fringe, wages
                                                                  Summary Judgment Seeking to Confirm an Arbitration
                                                                  Award along with a supporting Memorandum of Law as well
Counsel: [*1] For District Council No.9 International Union
                                                                  as affidavits and declarations. ECF Nos. 12-16. On the same
of Painters and Allied Trades AFL-CIO, Plaintiff: Lauren
                                                                  date, the Court ordered Respondent to show cause as to why
Michelle Kugielska, Barnes, Iaccarino, & Shepherd, LLP,
                                                                  Petitioner's Motion should not be deemed as unopposed. ECF
Elmsford, NY.
                                                                  No. 20. To date, Respondent has yet to appear or respond to
                                                                  this action. As such, the Court construes Petitioner's Motion
Judges: ANDREW L. CARTER, JR., United States District
                                                                  as an unopposed Motion for Summary Judgment. After
Judge.
                                                                  careful consideration, Petitioner's Motion for Summary
                                                                  Judgment is hereby GRANTED.
Opinion by: ANDREW L. CARTER, JR.

Opinion                                                           BACKGROUND

                                                                  Petitioner is a labor organization that represents industry
                                                                  employees. Petition, ~ 5. Respondent is an employer that
OPINION & ORDER                                                   employs workers of said industry. Id., ~ 7. Both parties are
                                                                  subject to a trade agreement (hereinafter, the "Agreement")
ANDREW L. CARTER, JR., United States District Judge:
                                                                  that covers certain employees. Id., .11 9; see ECF No. 13-2,
District Council No. 9 International Union of Painters and        ART. XIII ("CBA"). This dispute stems from Petitioner's
Allied Trades, A.F.L.-C.I.O., (hereinafter, "Petitioner")         allegations of four violations of the Agreement by
petitioned this Court to confirm an arbitration award rendered    Respondent. See id.
against Highland Glass & Metal, Inc. (hereinafter,
                                                                  Petitioner's allegations include Respondent's (i) failure to
"Respondent").
                                                                  register a job and hiring of one non-Union [*3] employee on
                                                                  the job on August 4, 2017 in violation of Article XIII Section
                                                                  11 Violation 2, (ii) failure to register an overtime permit with
PROCEDURAL HISTORY
                                                                  two non-Union employees on the job on August 5, 2017, in
On April 5, 2018, Petitioner filed a Complaint requesting that    violation of Article XIII Section 11 Violation 4, (iii) failure to
                 Case 1:19-cv-01296-PKC Document 20 Filed 04/09/19 Page 4 of 5
                                                                                                                            Page 2 of3
                                                    2019 U.S. Dist. LEXIS 27676, *3

register a job and the hiring of two non-Union employees on                Tnt! Union, Local 261. 912 F.2d 608, 612 (2d Cir. 1990).
the job on August 11, 2017, August 14, 2017, August 15,                    "[T]he confirmation of an arbitration award is a summary
2017, August 18,2017, August 25,2017, August 28,2017                       proceeding that merely makes what is already a final
and August 29, 2017, in violation of Article XIII Section 11               arbitration award a judgment of the court." Florasvnth, Inc. v.
Violation 2, and (iv) failure to pay wages and/or fringe                   Pickholz, 750 F.2d 171, 176 r2d Cir. 1984). In general, an
benefits on August 11, 2017, in violation of Article XIII                  arbitrator's decision is given "substantial deference," and an
Section 11 Violation 9. !d.,~ 10.                                          arbitrator must simply provide a "colorable justification" for
                                                                           the outcome reached. Yusu{Ahmed Alghanim & Sons, WLL.
Pursuant to the Agreement, disputes are to be resolved by                  v. ]()}'S "R" u:~. Inc., 126F.3d 15,23 (2dCir. 1997) (citing In
arbitration before the Union's Joint Trade Board ("JTB"). See              re lvfarine Pollution Serv.. Inc., 857 F.2d 91, 94 (2d Cir.
CBA. In accordance with the grievance procedure outlined in                1988)). Moreover, absent an order vacating, [*5] modifying,
the Agreement, an arbitration hearing was held on September                or correcting the award, the district court "must grant" the
20, 2017 in front of the JTB. ECF No. 1, Ex. A ("Award");                  award. 9 U.S C. §' 9. In situations where the respondent fails
ECF No. 14, 115. Petitioner was present. See Award.                        to file any opposition, "a petition to confirm an arbitration
Respondent was absent. !d. Following the arbitration hearing,              award is treated as akin to an unopposed motion for summary
the JTB rendered a written award ("Award") in Petitioners'                 judgment." Amaprop Lttl. v; lltdiahulls Financial Services
favor. Id; see Award.                                                      Ltd., 2011 U.S. Dist. LEXJS 102419, 2011 WL 4344437, at
                                                                           ;!_*(quoting D.li. Blair & Co. v. Gottdiener, 462 F. 3d 95, 110
Consistent with Petitioner's allegations, the JTB found
                                                                           (2d Cir. 2006)) (internal quotations omitted).
Respondent "guilty" for each violation of the Agreement
alleged by Petitioner. 1 The arbitrator ordered [*4]
Respondent to pay $73,500.00 in fines ($70,000 for                         DISCUSSION
registration and hiring violations, and $3,500 for
discrimination against a job steward). !d.                                 Here, Respondent has failed to respond to the current action,
                                                                           at any stage. Respondent was not present for the JTB hearing.
On April23, 2018, Petitioner filed this action to confirm their            See Award. Respondent did not respond to the Complaint. See
arbitration award and filed an affidavit of service. See                   ECF Nos. 1-21. Respondent did not respond to the Order to
Petition; ECF No. 6. Respondents have not, to date, filed a                Show Cause issued by the Court !d. Nor did Respondent
response. Petitioner has not received any amount owed                      respond to Petitioner's Motion for Summary Judgment. Id. At
pursuant to the Award. Petition,~ 18. Accordingly, Petitioner              no point has Respondent contested or made any objections to
requests $73,500.00, as well as reasonable attorney's fees and             the Award or the Petition. !d. Thus, there is no indication that
the costs and disbursements of this action, along with any                 any justification exists for vacating, modifying, or correcting
other relief the Court may deem just, proper, or equitable. !d.            the Award. Without any indication as to why the Award
                                                                           should not be made a judgment of the court, this Court grants
                                                                           substantial deference to the decision of the JTB. Accordingly,
LEGAL STANDARD                                                             the Award is confirmed.

The district courts of the United States have jurisdiction to
confirm labor arbitration awards pursuant to the Labor
                                                                           CONCLUSION
Management Relations Act ("LMRA"j. 19 U.S.C. § 185; see
Harry Hoffman Printing. lnc. v. Graphic Communications,                    For the reasons set forth above, Petitioner's Motion for
                                                                           Summary Judgment Seeking to Confirm an Arbitration
                                                                           Award is hereby GRANTED. The [*6] Clerk of Court is
                                                                           respectfully directed to enter judgment in favor of Petitioner
t (i) failure to register a job and hiring of one non-Union employee

on the job on August 4, 2017 in violation of Article XIII Section 11       and against Respondent in the amount of$73,500.00.
Violation 2, (ii) failure to register an overtime permit with two non-
                                                                           Petitioner is hereby ORDERED to submit to the Court, in
Union employees on the job on August 5, 2017, in violation of
Article XIII Section II Violation 4, (iii) failure to register a job and   writing, a motion for attorney's fees on or before March 21,
the hiring of two non-Union employees on the job on August 11,             2019. Petitioner is directed to serve Respondent with a copy
2017, August 14, 2017, August 15, 2017, August 18, 2017, August            of this order and to retain proof of service.
25, 2017, August 28, 2017 and August 29, 2017, in violation of
Article XIII Section 11 Violation 2, and (iv) failure to pay wages         SO ORDERED.
and/or fringe benefits on August 11, 2017, in violation of Article
XIII Section 11 Violation 9. See Award.                                    Dated: February 21, 2019




          ------------
                Case 1:19-cv-01296-PKC Document 20 Filed 04/09/19 Page 5 of 5
                                                                                Page 3 of3
                                  2019 U.S. Dist. LEXIS 27676, *6

New York, New York

Is/ Andrew L. Carter, Jr.

ANDREW L. CARTER, JR.

United States District Judge


  End of l)ocument
